SUPPLEMENT NO. 3 DATED NOVEMBER 19, 2008 TO THE PROSPECTUS DATED JUNE 20, 2008 OF CORNERSTONE GROWTH & INCOME REIT,INC. This document supplements, and should be read in conjunction with, the prospectus of Cornerstone Growth & Income REIT,Inc. dated June 20, 2008, as supplemented by prospectus supplement no. 1 dated August 5, 2008 and prospectus supplement no. 2 dated August 20, 2008.As used herein, the terms “we,” “our” and “us” refer to Cornerstone Growth & Income REIT,Inc. and, as required by context, Cornerstone Growth & Income Operating Partnership, L.P., which we refer to as our “Operating Partnership.” Capitalized terms used in this supplement have the same meanings as set forth in the prospectus.The purpose of this supplement is to disclose: · the status of our offering; · the execution of an agreement to purchase Caruth Haven Court; · an additional risk related to an investment in our shares; · “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as filed in our quarterly report on Form 10-Q for the period ended September 30, 2008; and · our unaudited financial statements and the notes thereto as of and for the quarter ended September 30, 2008; Status of the Offering We are offering up to 40,000,000 shares of common stock at $10 per share in our offering.As of November 7, 2008, we had sold approximately 774,340 shares of common stock in our ongoing offering and raised gross offering proceeds of approximately $7.7 million. Agreement to Purchase Caruth Haven Court On November 11, 2008 we entered into a definitive agreement dated November 4, 2008, to purchase an existing assisted living facility, Caruth Haven Court from SPH II Caruth, LP, a non-related party, for a purchase price of approximately $20.5 million.Except with respect to specific financing contingencies, we do not have the right to terminate the agreement without penalty. Caruth Haven Court consists of approximately 91 assisted living unitsin a 75,000 square foot building located on approximately 2.2 acres of land in the Highland Park area north of Dallas, Texas. The facility features well-appointed studio and one bedroom units and offers common areas, courtyards and personal service business for the convenience of residents.The property is currently 91.2% occupied, andhas experienced average monthly occupancy of above 90% during the ten months ended October 30, 2008. In evaluating this property as a potential acquisition and determining the appropriate amount of consideration to be paid for the property, we considered a variety of factors including overall valuation of targeted net rental income, location, demographics, existing and planned competitive properties and price per square foot and analyzed how the property compares to comparable properties in its market. Although most contingencies have been satisfied and we expect to close in accordance with the terms of the Agreement, there can be no assurance that remaining contingencies will be satisfied or that events will not arise that could prevent us from acquiring the property. 1 Index An Additional Risk to Consider Before Investing Recent disruptions in the financial markets and deteriorating economic conditions could adversely affect the values of our investments and our ongoing results operations. Turmoil in the capital markets has constrained equity and debt capital available for investment in commercial real estate, resulting in fewer buyers seeking to acquire commercial properties and consequent reductions in property values.Furthermore, the current state of the economy and the implications of future potential weakening may negatively impact commercial real estate fundamentals and result in lower occupancy, lower rental rates and declining values in our futureportfolio.The current downturn may impact our future tenants’ business operations directly, reducing their ability to pay base rent, percentage rent or other charges due to us. Liquidity in the global credit market has been significantly contracted by market disruptions, making it costly to obtain new lines of credit or refinance existing debt, when debt financing is available at all.We rely on debt financing to finance our properties and we expect to continue to use debt to acquire properties and other real estate-related investments. The occurrence of these events could have the following negative effects on us: · the values of our futureinvestments in commercial properties could decrease below the amounts we paid for the investments; and · revenues from our futureproperties could decrease due to lower occupancy rates, reduced rental rates and potential increases in uncollectible receivables; · we may not be able to refinance ourfuture indebtedness or to obtain additional debt financing on attractive terms. These factors could impair our ability to make distributions to you and decrease the value of your investment in us. Management’s Discussion and Analysis of Financial Condition and Results of Operations as of and for the Period Ended September 30, 2008 The following “Management’s Discussion and Analysis of Financial Condition and Results of Operations” should be read in conjunction with the Company’s financial statements and notes thereto contained elsewhere in this supplement.Certain statements in this section and elsewhere contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements may relate to risks and other factors that may cause our future results of operations to be materially different than those expressed or implied herein.Some of these risks and other factors include, but are not limited to: (i) we do not own any properties and do not have an operating history; (ii) suitable investment properties may not be available and (iii) adverse changes to the general economy may disrupt operations.All forward-looking statements should be read in light of the risks identified herein and in our prospectus dated June 20, 2008. Overview Cornerstone Growth & Income REIT, Inc. , a Maryland corporation (the “Company”), was formed on October 16, 2006 under the General Corporation Law of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate.The Company is newly formed and is subject to the general risks associated with a start-up enterprise, including the risk of business failure.The Company’s year end is December 31.As used in this herein, “we” “us” and “our” refer to Cornerstone Growth & Income REIT, Inc. and its consolidated subsidiary, except where context otherwise requires. On November 14, 2006, Terry G. Roussel, our President and CEO, purchased 100 shares of common stock for $1,000 and became our initial stockholder.Our articles of incorporation authorize 580,000,000 shares of common stock with a par value of $0.01 and 20,000,000 shares of preferred stock with a par value of $0.01.We are offering a maximum of 50,000,000 shares of common stock, consisting of 40,000,000 shares for sale to the public (the “Primary Offering”) and 10,000,000 shares for sale pursuant to the distribution reinvestment plan (collectively, the “Offering”). 2 Index On August 10, 2007, the Securities and Exchange Commission (“SEC”) declared our registration statement effective.We retained Pacific Cornerstone Capital, Inc. (“PCC”), an affiliate of the advisor, to serve as the dealer manager for the Offering.PCC is responsible for marketing our shares being offered pursuant to the Offering. On June 20, 2008, we filed a post-effective amendment to the registration statement relating to our initial public offering in order to expand our investment strategy to include, in addition to multi-tenant industrial properties, potential investments in healthcare and net-leased retail properties. Upon the effective date of the post-effective amendment, we began accepting subscriptions into escrow. As of August 10, 2008, we had sold approximately $1.0 million of stock to the public, which was sufficient to satisfy the minimum offering amount in all states except Minnesota, New York and Pennsylvania. On August 19, 2008, we broke escrow with respect to subscriptions received from all states except Minnesota, New York, which have minimum offering amounts of $2.5 million, and Pennsylvania, which has a minimum offering amount of $20.0 million. As of August 29, 2008, we had sold more than $2.5 million of stock to the public.Accordingly, we broke escrow on August 29, 2008 with respect to Minnesota and New York.We intend to invest the net proceeds from the Offering primarily in investment real estate including health care, multi-tenant industrial, net-leased retail properties and other real estate related assets located in major metropolitan markets in the United States.As of September 30, 2008, we have not purchased any properties nor contracted to purchase any properties. At September 30, 2008, we had not commenced our intended operating activities, and accordingly, our results of operations for the three and nine months ended September 30, 2008 are not indicative of those expected in future periods. We have no employees and are externally advised and managed by Cornerstone Leveraged Realty Advisors, LLC (the “Advisor”). Critical Accounting Policies There have been no material changes to our critical accounting policies as previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2007. Factors That May Influence Future Results of Operations Recent market and economic conditions have been unprecedented and challenging with tighter credit conditions and slower growth through the third quarter of 2008. For the nine-month period ended September 30, 2008, continued concerns about the energy costs,and the availability and cost of credit, have contributed to increased market volatility and diminished expectations for the U.S. economy. In the third quarter, added concerns fueled by the federal government conservatorship of the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association, the declared bankruptcy of Lehman Brothers Holdings Inc., the U.S. government provided loan to American International Group Inc. and other federal government interventions in the U.S. credit markets lead to increased market uncertainty and instability in both U.S. and international capital and credit markets. These conditions, combined with volatile oil prices, declining business and consumer confidence and increased unemployment have in recent weeks subsequent to the end of the quarter contributed to volatility of unprecedented levels. As a result of these market conditions, the cost and availability of credit may continue to be adversely affected by illiquid credit markets. Results of Operations The Company has not commenced active operations as of the date September 30, 2008.Operating results in future periods will depend on the results of the operation of the real estate properties that are acquired by the Company.The Company did not engage in any operations and, accordingly, had no income no property expenses. 3 Index For the three and nine months ended September 30, 2008 and 2007, the Company engaged only in activities related to its stock offering, which commenced in August Three months ended September 30, 2008 and 2007 General and administrative expenses increased to $287,000 from $94,000 for the comparable period of 2007.The increase is due primarily to a full three months of stock offering activities in 2008 compare to only two months of stock offering activities in 2007.Real estate acquisition costsincreased to $102,000 from $0 for the comparable period of 2007.The increase is due primarily to acquisition-related fees paid to our Advisor subsequent to us reaching the minimum offering amount on August 10, 2008. Nine months ended September 30, 2008 and 2007 General and administrative expenses for the nine months ended September 30, 2008 increased to $660,000 from $95,000 for the comparable period of 2007.The increase is due primarily to a full nine months of stock offering activities in 2008 compare to only two months of stock offering activities in 2007. Real estate acquisition costs increased to $102,000 from $0 for the comparable period of 2007.The increase is due primarily to acquisition-related fees paid to our Advisor subsequent to us reaching the minimum offering amount on August 10, 2008. Liquidity and Capital Resources We expect that primary sources of capital over the long term will include net proceeds from the sale of our common stock and net cash flows from operations.We expect that our primary uses of capital will be for property acquisitions, for the payment of tenant improvements and leasing commissions, operating expenses, including interest expense on any outstanding indebtedness, distributions and for the repayment of notes payable. As of September 30, 2008, we had approximately $3.8 million in cash and cash equivalents on hand.Our liquidity will increase as additional subscriptions are accepted and decrease as net offering proceeds are expended in connection with the acquisition and operation of properties. Until proceeds from our Offering are invested and generating operating cash flow sufficient to make distributions to stockholders, we intend to pay all or a substantial portion of our distributions from the proceeds of our Offering or from borrowings in anticipation of future cash flow.For the nine months ended September 30, 2008, distributions to stockholders were paid from proceeds of our offering in anticipation of future cash flow. We are dependent on our Advisor to fund our organization and offering activities.As of September 30, 2008, we are relying on our Advisor because we have not raised sufficient capital to pay these expenses and because the amount we can spend on organization and offering expenses (including sales commissions, dealer manager fee and due diligence expense allowance) is limited to 13.5% of the gross proceeds from the Offering.Our Advisor will pay those expenses on our behalf.We will reimburse our Advisor for expenses paid on our behalf using the gross proceeds of the Offering subject to the 13.5% limitation described above.Our Advisor will pay all of our organization and offering expenses which are in excess of the 13.5% limitation.We will repay our Advisor for expenses paid on our behalf using the gross proceeds of our Offering but in no event will we have to reimburse our Advisor for organization and offering expenses, (excluding sales commissions dealer manager fee and due diligence expense allowance) totaling in excess of 3.5% of the gross proceeds from our Offering.As of September 30, 2008, our advisor had incurred approximately $2.8 million of organization and offering costs on our behalf.Of this amount, we have reimbursed approximately $175,000 to our advisor.Our advisor will not charge us interest on these advances.We will not rely on advances from our Advisor to acquire properties but our Advisor and its affiliates may loan funds to special purposes entities which may acquire properties on our behalf pending our raising of sufficient proceeds from our Offering to purchase the properties from the special purpose entity. 4 Index Our Advisor is newly formed, has limited capitalization, has incurred losses since its inception and is continuing to incur losses.Our Advisor must raise funds through the sale of its own debt or equity securities, or obtain financial support from its affiliates or sole member, to obtain the cash necessary to provide these advances.There can be no assurance as to the amount or timing of our Advisor’s receipt of funds.Adverse changes in the financial condition of our Advisor could adversely affect us.If our Advisor’s financial condition affects the amount of funds available to us for organization and offering activities, our ability to raise funds in this offering could be adversely affected. CIP Leveraged Fund Advisors, LLC, the sole and managing member of our Advisor, has limited capitalization, has incurred significant losses since its inception and is continuing to incur significant losses. We will require funds for property acquisitions, either directly or through investment interests, for paying operating expenses and distributions, and for paying interest on our outstanding indebtedness, if any.Generally, cash from operations will be used to pay for items other than property acquisitions, and the proceeds from the public Offerings of our stock and debt financings, if any, will be used to fund property acquisitions. We intend to own our core plus properties with low to moderate levels of debt financing.We will incur moderate to high levels of indebtedness when acquiring our value-added and opportunistic properties and possibly other real estate investments.During the offering period, we intend to use debt financing to facilitate our acquisitions of properties in anticipation of receipt of offering proceeds.The debt levels on core plus properties during the offering period may exceed the long-term target range of debt percentages on these types of properties.However, we intend to reduce the percentage to fall within the 40% to 50% range no later than the end of the Offering.Currently, we have no credit facilities in place, but intend to locate adequate debt financing as appropriate consistent with our investment policies.To the extent sufficient proceeds from the Offering, debt financing, or a combination of the two are unavailable to repay acquisition debt financing down to the target ranges within a reasonable time as determined by our board of directors, we will endeavor to raise additional equity or sell properties to repay such debt so that we will own our properties with low to moderate levels of permanent financing.In the event that the Offering is not fully sold, our ability to diversify our investments may be diminished. During the period between the execution of the purchase contract for a property and the satisfaction of any closing conditions, such as completion of financing arrangements, if any, review of the title insurance commitment, an appraisal, an environmental analysis and other due diligence, we may decide to temporarily invest any unused proceeds from the Offering in certain investments that could yield lower returns than the properties.These lower returns may affect our ability to make distributions. Potential future sources of capital include proceeds from future equity offerings, proceeds from secured or unsecured financings from banks or other lenders, proceeds from the sale of properties and undistributed funds from operations.If necessary, we may use financings or other sources of capital at the discretion of our board of directors. Financial markets have recently experienced unusual volatility and uncertainty.Liquidity has tightened in all financial markets, including the debt and equity markets.Our ability to fund property acquisitions or development projects could be adversely affected by an inability to secure financing at reasonable terms, if at all. Contractual Obligations As of September 30, 2008, we had no contractual obligations or commercial commitments. 5 Index INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as ofSeptember 30, 2008 and December 31, 2007 (unaudited) F-2 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2008 and September 30, 2007 (unaudited) F-3 Condensed Consolidated Statement of Stockholder’s Equity (Deficit) for the Nine Months ended September 30, 2008 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2008 and September 30, 2007 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 F - 1 Index CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2008 December 31, 2007 ASSETS Cash and cash equivalents $ 3,824,000 $ 85,000 Prepaid expenses and other assets 2,000 73,000 Total assets $ 3,826,000 $ 158,000 LIABILITIES, MINORITY INTEREST AND STOCKHOLDERS’ EQUITY (DEFICIT) Accounts payable and accrued expenses $ 46,000 $ 115,000 Payable to related parties (Note 4) 2,629,000 48,000 Distributions payable 24,000 - Total liabilities 2,699,000 163,000 Minority interest - 127,000 Commitments and contingencies (Note 7) Stockholders’ equity (deficit): Preferred stock, $0.01 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.01 par value; 580,000,000 shares authorized; 511,578 and 100 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 5,000 - Additional paid-in capital 1,892,000 1,000 Accumulated deficit (770,000 ) (133,000 ) Total stockholders’ equity (deficit) 1,127,000 (132,000 ) Total liabilities, minority interest and stockholders’ equity (deficit) $ 3,826,000 $ 158,000 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F - 2 Index CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues $ - $ - $ - $ - Expenses General and administrative 287,000 94,000 660,000 95,000 Real estate acquisitions costs 102,000 - 102,000 - Operating loss (389,000 ) (94,000 ) (762,000 ) (95,000 ) Interest income, net 2,000 - 1,000 4,000 Net loss before minority interest (387,000 ) (94,000 ) (761,000 ) (91,000 ) Minority interest 3,000 (43,000 ) (124,000 ) (44,000 ) Net loss $ (390,000 ) $ (51,000 ) $ (637,000 ) $ (47,000 ) Per share amount : Basic and diluted loss allocable to common stockholders $ (3.62 ) $ (510.00 ) $ (44.08 ) $ (470.00 ) Weighted average number of common shares 107,743 100 14,452 100 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F - 3 Index CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Nine Months Ended September 30, 2008 (Unaudited) Common Stock Number of Shares Common Stock Par Value Additional Paid- In Capital Accumulated Deficit Total Balance – December 31, 2007 100 $ - $ 1,000 $ (133,000 ) $ (132,000 ) Issuance of common stock 511,478 5,000 5,110,000 - 5,115,000 Offering costs (3,187,000 ) (3,187,000 ) Distributions (32,000 ) (32,000 ) Net loss — — — (637,000 ) (637,000 ) Balance – September 30, 2008 511,578 $ 5,000 $ 1,892,000 $ (770,000 ) $ 1,127,000 The accompanying notes are an integral part of these condensed consolidated interim financial statements. F - 4 Index CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, 2008 2007 Cash flows from operating activities Net loss $ (637,000 ) $ (47,000 ) Adjustments to reconcile net loss to net cash used in operating activities: Minority interest (124,000 ) (44,000 ) Change in operating assets and liabilities: Prepaid expenses and other 71,000 (105,000 ) Payable to related parties 79,000 32,000 Accounts payable and accrued expenses (69,000 ) 109,000 Net cash used in operating activities (680,000 ) (55,000 ) Cash flows from financing activities Issuance of common stock 5,109,000 - Offering costs (685,000 ) - Distribution paid to minority interests (3,000 ) - Distributions paid (2,000 ) - Net cash provided by financing activities 4,419,000 - Net increase (decrease) in cash and cash equivalents 3,739,000 (55,000 ) Cash and cash equivalents - beginning of period 85,000 201,000 Cash and cash equivalents - end of period $ 3,824,000 $ 146,000 Supplemental disclosure on non-cash financing and investing activities Distributions declared not paid 24,000 - Distributions reinvested 6,000 - Payable to related parties 2,502,000 - The accompanying notes are an integral part of these condensed consolidated interim financial statements. F - 5 Index CORNERSTONE GROWTH & INCOME REIT, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (UNAUDITED) 1. Organization Cornerstone Growth & Income REIT, Inc. a Maryland corporation (the “Company”), was formed on October 16, 2006 under the General Corporation Law of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate.The Company is newly formed and is subject to the general risks associated with a start-up enterprise, including the risk of business failure.The Company’s year end is December 31.As used in these notes, “we” “us” and “our” refer to Cornerstone Growth & Income REIT, Inc and its consolidated subsidiary, except where context otherwise requires. Our advisor is Cornerstone Leveraged Realty Advisors, LLC, a Delaware limited liability company (the “Advisor”), formed on October 16, 2006, and an affiliate of us.The Advisor is responsible for managing our affairs on a day-to-day basis and for identifying and making acquisitions and investments on our behalf under the terms of an advisory agreement. Cornerstone Growth & Income Operating Partnership, L.P., a Delaware limited partnership (the “Operating Partnership”) was formed on October 17, 2006.At September 30, 2008, we owned approximately 96.2% general partner interest in the Operating Partnership while our Advisor owned approximately 3.8% limited partnership interest.We anticipate that we will conduct all or a portion of our operations through the Operating Partnership. Our financial statements and the financial statements of the Operating Partnership are consolidated in the accompanying condensed consolidated financial statements.All inter company accounts and transactions have been eliminated in consolidation. 2. Public Offering On November 14, 2006, Terry G. Roussel, our President and CEO, purchased 100 shares of common stock for $1,000 and became our initial stockholder. Our articles of incorporation authorize 580,000,000 shares of common stock with a par value of $.01 and 20,000,000 shares of preferred stock with a par value of $.01. We are offering a maximum of 50,000,000 shares of common stock, consisting of 40,000,000 shares for sale to the public (the “Primary Offering”) and 10,000,000 shares for sale pursuant to the distribution reinvestment plan (collectively, the “Offering”). On August 10, 2007, the Securities and Exchange Commission (“SEC”) declared our registration statement effective.We retained Pacific Cornerstone Capital, Inc. (“PCC”), an affiliate of the Advisor, to serve as the dealer manager for the Offering.PCC is responsible for marketing our shares being offered pursuant to the Offering. On June 20, 2008, we filed a post-effective amendment to the registration statement relating to our initial public offering in order to expand our investment strategy to include, in addition to multi-tenant industrial properties, potential investments in healthcare and net-leased retail properties. Upon the effective date of the post-effective amendment, we began accepting subscriptions into escrow. As of August 10, 2008, we had sold approximately $1.0 million of stock to the public, which was sufficient to satisfy the minimum offering amount in all states except Minnesota, New York and Pennsylvania. On August 19, 2008, we broke escrow with respect to subscriptions received from all states except Minnesota, New York, which have minimum offering amounts of $2.5 million, and Pennsylvania, which has a minimum offering amount of $20.0 million. As of August 29, 2008, we had sold more than $2.5 million of stock to the public.Accordingly, we broke escrow on August 29, 2008 with respect to Minnesota and New York.We intend to invest the net proceeds from the Offering primarily in investment real estate including health care, multi-tenant industrial, net-leased retail properties and other real estate related assets located in major metropolitan markets in the United States.As of September 30, 2008, we have not purchased any properties nor contracted to purchase any properties. As of September 30, 2008, a total of approximately 510,895 shares of our common stock had been sold for aggregate gross proceeds of approximately $5.1 million. F - 6 Index 3. Summary of Significant Accounting Policies Interim Financial Information The accompanying interim condensed consolidated financial statements have been prepared by our management in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and in conjunction with the rules and regulations of the SEC. Certain information and note disclosures required for annual financial statements have been condensed or excluded pursuant to SEC rules and regulations. Accordingly, the interim condensed consolidated financial statements do not include all of the information and notes required by GAAP for complete financial statements.The accompanying financial information reflects all adjustments which are, in the opinion of our management, of a normal recurring nature and necessary for a fair presentation of our financial position, results of operations and cash flows for the interim periods.Interim results of operations are not necessarily indicative of the results to be expected for the full year.Operating results for the nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008. Our accompanying interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and the notes thereto included on our 2007 Annual Report on Form 10-K, as filed with the SEC. Cash and Cash Equivalents We consider all short-term, highly liquid investments that are readily convertible to cash with a maturity of three months or less at the time of purchase to be cash equivalents. Real Estate We will account for all acquisitions in accordance with Financial Accounting Standards
